DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 12/08/2021 is acknowledged. Applicant’s arguments that amendments to claims 12-19 result in claims 12-20 being encompassed by Group I are found persuasive. Accordingly, claims 1-20 are examined herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 710 in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites, in line 2, “comprises at least one of the of,” which the examiner believes should read “comprises at least one of,” or “comprises at least one of the following,” or something similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
claim 1, the limitation “…manipulating at least one component of the piece of apparel with a particle jamming device” is interpreted to require “a particle jamming device configured to manipulate at least one component of the piece of apparel.” The instant disclosure provides corresponding structure for the claimed generic placeholder of “a particle jamming device,” including a flexible outer surface forming a cavity and a plurality of particles within the cavity which may be adapted to jam when a volume of the cavity is reduced ([0018]-[0024], [0054]-[0060], Figs. 1-8).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a reinforcing element” in lines 2-3, which renders the claim indefinite. It is unclear in light of the specification what constitutes a reinforcing element for a piece of apparel comprising a shoe.
Claim 11 recites the limitation “the average aspect ratio of a particle from the plurality of particles…” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. An average aspect ratio of a particle from the plurality of particles has not been defined by the claims prior to the cited limitation.
Claim 12 recites the limitation “wherein the particle jamming device is adapted to provide at least a portion of a mold, of an actuator, or of a reference body for the at least one component of the piece of apparel…” It is unclear in light of the specification whether the limitation requires that the particle jamming device itself is adapted to serve as the at least a portion of a mold, actuator, or reference body (e.g., a surface of the particle jamming device becomes a surface of a mold), or if use of the particle jamming device produces a separate portion of a mold, actuator or reference body.
Claim 13 recites the limitation “wherein the flexible outer surface and / or the plurality of particles is heat resistant up to at least a temperature of 200°C,” which renders the claim indefinite. It is unclear in light of the specification what is required by “heat resistant” in this context – e.g., the materials will not burn, will not melt, have a specific thermal resistance value, etc. – and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 recites the limitation “the average aspect ratio of a particle from the plurality of particles…” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. An average aspect ratio of a particle from the plurality of particles has not been defined by the claims prior to the cited limitation.
Claim 19 recites that the method of claim 1 “is adapted” however it is unclear which step(s) of the method of claim 1 is/are modified. One of ordinary skill in the art would therefore not be informed of the metes and bounds of the claim because it is unclear which limitations of claim 1 are or are not required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-9, 12, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hägglund, US 3,962,395 (“Hägglund”).

Hägglund discloses a method of producing a molding with a contour which corresponds to an outer and/or inner contour of a model, and wherein the molding can be either an end product or a part-product, such as a casting intended for subsequent production of an end product as the product cast in the casting (Col. 1, lines 10-16). The method disclosed by Hägglund can be used for making lasts for orthopedic shoes (Col. 1, line 27), for molding of footbeds or soles for orthopedic shoeware (Col. 4, lines 47-48), and for producing shoeware for rheumatic patients (Col. 5, lines 39-41). 
The method comprises the steps of: bringing a gas-tight evacuable container of variable volume having at least one flexible wall portion in a position relative the configuration of the model such that the wall portion can be deformed to the contours of the model without cracking or creasing; introducing a quantity of granular material into the container to deform the flexible wall portion to the shape of the model by pressure; and creating at least a partial vacuum in the container to cause the granules to stiffen and form a solid, persistent mass conforming to the shape of the model (Abstract; Col. 1, lines 42-59). The model is then removed from the surface while maintaining the condition of at least partial vacuum, and the deformed wall surface defines an accessible mold component (Abstract; Col. 1, lines 59-62).


As to claim 1, Hägglund therefore discloses a method for at least partly manufacturing a piece of apparel comprising a shoe (molding of footbeds or soles, producing shoeware), the method comprising manipulating at least one component of the piece of apparel (molding of footbeds or soles) with a particle jamming device (gas-tight evacuable container of variable volume with at least one flexible wall portion filled with granular material).

As to claim 2, Hägglund discloses the method of claim 1, wherein manipulating the at least one component of the piece of apparel with the particle jamming device comprises at least one of the following: translating the at least one component of the piece of apparel; rotating the at least one component of the piece of apparel; or holding in place the at least one component of the piece of apparel (molding of footbeds or soles using the method disclosed by Hägglund inherently requires holding in place the footbed or sole by the mold, i.e., the particle jamming device).

As to claim 4, Hägglund discloses the method of claim 1, wherein manipulating the at least one component of the piece of apparel with the particle jamming device comprises at least one of the following: molding the at least one component of the piece of apparel (molding of footbeds or soles); forming the at least one component over at least a portion of a surface of the particle jamming device (molding of footbeds or soles); or capturing a negative relief of at least a portion of the at least one component of the piece of apparel (producing a molding intended for subsequent production of an end product such as the product cast in the casting, i.e., capturing a negative of the end product; end product can be shoeware). 

As to claim 7, Hägglund discloses the method of claim 1, wherein the at least one component of the piece of apparel is a portion or all of at least one of: a shoe upper, an insole, a midsole, a reinforcing element, or an outsole (footbeds or soles for orthopedic shoeware). 

As to claim 8, Hägglund discloses the method of claim 1, wherein the particle jamming device comprises: a flexible outer surface (at least one flexible wall portion) forming a cavity (interior of gas-tight evacuable container), and a plurality of particles within the cavity (granular material), wherein the plurality of particles is adapted to jam when a volume of the cavity is reduced (granules stiffen and form a solid, persistent mass upon creation of partial vacuum).

As to claim 9, Hägglund discloses the method of claim 8, wherein the flexible outer surface comprises at least one of a polymer, a latex, a silicone, or a rubber material (rubber or heat-formed plastic foil, Col. 4, lines 19-22).

As to claim 12, Hägglund discloses the method of claim 1, wherein the particle jamming device is adapted to provide at least a portion of a mold (producing a molding), of an actuator, or of a reference body (lasts for orthopedic shoes) for the at least one component of the piece of apparel, wherein the particle jamming device comprises: a. a flexible outer surface (at least one flexible wall portion) forming a cavity (interior of gas-tight evacuable container); and b. a plurality of particles within the cavity (granular material); wherein the plurality of particles is adapted to jam when a volume of the cavity is reduced (granules stiffen and form a solid, persistent mass upon creation of partial vacuum).

As to claim 14, Hägglund teaches the method of claim 12, wherein the plurality of particles comprises at least one of a polymer material, a ceramic material, an organic material, a metal, or a mineral (sand, Col. 3, line 48). 

claim 15, Hägglund discloses the method of claim 12, wherein the flexible outer surface comprises at least one of a polymer, a latex, a silicone, or a rubber material (rubber or heat-formed plastic foil, Col. 4, lines 19-22).

As to claim 18, Hägglund discloses the method of claim 12, further comprising at least one of: a shoe last as the reference body (lasts for orthopedic shoes); a particle foam mold for molding soles as the mold; an adaptable base plate; or an adaptive morph pad as the actuator.

As to claim 19, Hägglund discloses the method of claim 1, wherein the method is adapted for obtaining a negative relief of an object or surface (a solid, persistent mass conforming to the shape of the model is formed), the method comprising: a. at least party covering the object or surface with at least a portion of the particle jamming device (bringing the gas-tight evacuable container of variable volume having at least one flexible wall portion into a position relative the configuration of the model such that the wall portion can be deformed to the contours of the model), wherein the portion of the particle jamming device comprises a flexible outer surface (at least one flexible wall portion) forming a cavity (interior of gas-tight evacuable container), and wherein the cavity is filled with a plurality of particles  (granular material) adapted to jam when the volume of the cavity is reduced (granules stiffen and form a solid, persistent mass upon creation of partial vacuum); and b. capturing the negative relief of the object or surface by reducing the volume of the cavity (granules stiffen and form a solid, persistent mass conforming to the shape of the model upon creation of partial vacuum).

Claim 13 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hägglund, US 3,962,395 (“Hägglund”) with documentary support from The Penguin Dictionary of Science.

claim 13, Hägglund teaches the method of claim 12, wherein the flexible outer surface and / or the plurality of particles is heat resistant up to at least a temperature of 200°C (the granular material is sand, Col. 3, line 48; silica, the major constituent of sand, melts around 1710°C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hägglund, US 3,962,395 (“Hägglund”).

As to claim 3, Hägglund discloses the method of claim 1 as set forth above. Hägglund teaches the use of the method involving the particle jamming device to make molds and/or to mold footbeds or soles for footwear. While Hägglund does not explicitly recite a step of compressing, deforming, or calendaring the at least one component of the piece of apparel, and the reference is open regarding the type of molding which is conducted, one of ordinary skill in the art would understand molding to often require, at least, compressing and/or deforming the at least one component of the piece of apparel. Such process steps may be useful to predictably obtain a shaped product from a blank material under compression between mold sections, such as the type of mold sections which can be produced by the method taught by Hägglund. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manipulating step taught by Hägglund to incorporate at least compressing or deforming the at least one component of the piece of apparel in order to shape an unfinished material and carry out the molding process.

As to claim 5, Hägglund discloses the method of claim 1 as set forth above. Hägglund further teaches the manipulating the at least one component of the piece of apparel with the particle jamming device comprises molding. Hägglund does not explicitly recite the steps of a. filling a mold volume confined at least in part by a portion of the particle jamming device with a plurality of polymer particles; and b. forming the at least one component of the piece of apparel by permanently connecting at least partly the surfaces of the polymer particles. 
Hägglund teaches the use of the method to form a mold, in which it is possible to mold plastics or other suitable material (Col. 4, lines 37-39), and that when the material mass has hardened, a molded piece is uncovered (Col. 4, lines 40-42). Hägglund discloses that the same method can be used for molding of footbeds or soles for orthopedic footwear (Col. 4, lines 43-48). Since filling a mold volume with the material to be molded is a necessary step in the molding process and the mold taught by Hägglund is formed by the particle jamming device (Col. 4, lines 16-39), one of ordinary skill in the art 
Similarly, one of ordinary skill in the art would find it obvious that Hägglund teaches forming the at least one component of the piece of apparel by permanently connecting at least partly the surfaces of the polymer particles (the molding material is hardened, and a molded piece is uncovered). Since the product of the molding may be, for example, footbeds or soles for footwear, it is reasonable to expect the molding material was permanently connected when hardened, in order to be used in such an application. This process step would be useful in completing the process taught by Hägglund to manufacture footbeds or soles once the mold is formed and filled with molding material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the process of manipulating the at least one component of the piece of apparel with the particle jamming device comprising molding the at least one component of the piece of apparel comprises the steps of a. filling a mold volume confined at least in part by a portion of the particle jamming device with a plurality of particles; and b. forming the at least one component of the piece of apparel by permanently connecting at least partly the surfaces of the polymer particles, in order to carry out and complete the molding process to form footbeds or soles, as taught by Hägglund.

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Hägglund as applied to claim 5 above, and further in view of Le et al., EP 2786670 A1 (“Le”), cited in Applicant’s IDS.

As to claim 6, Hägglund discloses the method of claim 5 as set forth above. Hägglund is silent as to the permanently connecting at least partly the surfaces of the polymer particles comprising at least one of: applying heat to the polymer particles; applying an adhesive to the polymer particles; or applying electromagnetic radiation to the polymer particles. 
([0012], [0053]) and treating the material with heat so that the particles of the material bond, for instance in that at least the surfaces of the particles melt and merge with one another ([0014]). The particles may undergo chemical bonding by means of the heat ([0014]). Le teaches that such a bond is particularly durable and lasting, and the use of heat for bonding allows for the capability of influencing characteristics of the molded product during manufacture ([0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of permanently connecting at least partly the surfaces of the polymer particles, as taught by Hägglund, by applying heat to the polymer particles, in order to ensure a durable and lasting bond and to provide additional influence over the molded product during manufacture, as taught by Le. 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hägglund, US 3,962,395 (“Hägglund”), with evidentiary support from ASTM D 2487-06, Standard Practice for Classification of Soils for Engineering Purposes and Jurca et al., Analysis of 1.2 million foot scans from North America, Europe and Asia.

As to claim 10, Hägglund discloses the method of claim 8 as set forth above. Hägglund further teaches the granular material is sand (Col. 3, line 48) and the volume of the cavity is large enough to mold footwear components for humans (lasts for orthopedic shoes, footbeds or soles, Figs. 6-7). Hägglund does not explicity disclose that a ratio between the volume of the cavity and an average volume of a particle from the plurality of particles is larger than 20.
However, one of ordinary skill would reasonably expect the ratio of a cavity large enough to fit a human foot or foot-sized components to a particle of sand to be larger than 20. While it is known that the size of a particle of sand can vary, based on ASTM classifications of “coarse,” “medium,” and “fine” sand types, the size may be expected to correspond to under 4.75 mm, 2.00 mm, and 425 μm, respectively, in 3. As Hägglund teaches that the volume of the cavity is large enough to fit a human foot model or parts for a shoe, it is reasonable to estimate the dimensions of the cavity to be at least 270 mm (an average male foot length) x 105 mm (corresponding width) x 105 mm (tall enough to cover a majority of the foot), corresponding to a volume of approximately 2976750 mm3. The resulting ratio between the volume of the cavity and an average volume of a particle from the plurality of particles is approximately 27,061.
Furthermore, use of the granular material wherein the ratio of the volume of the cavity and an average volume of a particle from the plurality of particles is larger than 20 would provide the benefit of allowing the flexible wall(s) to conform closely to the contours of the modeled surface, as taught by Hägglund (Col. 1, lines 50-54).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to ensure the particle jamming device taught by Hägglund has a ratio between the volume of the cavity and an average volume of a particle from the plurality of particles larger than 20 so that the flexible wall(s) of the particle jamming device conform closely to the contours of the modeled surface, as taught by Hägglund.

Regarding claim 16, Hägglund discloses the method of claim 12 as set forth above. Hägglund with evidentiary support teaches wherein the ratio between the volume of the cavity and an average volume of a particle from the plurality of particles is larger than 20, as set forth above for claim 10.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hägglund as applied to claims 8 and 12 above, and further in view of van Hecke, Jamming of soft particles: geometry, mechanics, scaling and isostaticity, cited in Applicant’s IDS.

claim 11, Hägglund discloses the method of claim 8 as set forth above. Hägglund teaches that the granular material is sand (Col. 3, line 48), known to have an irregular shape, however Hägglund is silent as to the shape of the particles. 
van Hecke discusses jamming of particles, or granular media, and the resulting behavior of systems of jammed particles (Abstract). The findings of van Hecke cover jamming of spheres and ellipsoids, and van Hecke teaches that configurations for ellipsoids pack more densely than for spheres (p. 18, section 5).  
The aspect ratio of an ellipsoid (a ratio of the major to minor axes) is necessarily larger than 1. If the aspect ratio were equal to 1, the shape would be a sphere.
It therefore would have been obvious before the effective filing date of the claimed invention to modify the use of granular particles disclosed by Hägglund to use particles having an ellipsoid shape and an average aspect ratio of larger than 1, because particles of this shape are known to pack more densely than other shapes such as spheres, as taught by van Hecke.

As to claim 17, Hägglund discloses the method of claim 12 as set forth above. van Hecke teaches the remainder of the claim limitations as set forth above for claim 11.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klare, DE 102011110054 A1 (“Klare”), cited in Applicant’s IDS, in view of Hägglund, US 3,962,395 (“Hägglund”). A machine translation of Klare is attached and referred to herein.

As to claim 20, Klare teaches a method for manufacturing a non-woven fabric (method for producing a fiber composite component, [0001]-[0002]), comprising: a. obtaining a negative relief of an object or surface (the negative form of a component is molded into an elastic container filled with granular material and the shape in the granular material is solidified under negative pressure, [0013]-[0016]); b. depositing a plurality of fibers on at least a portion of the surface of the negative relief (laminated fibers introduced into negative mold, [0005], [0021]); and c. forming the non-woven fabric by connecting at least partly the deposited plurality of fibers (curing under vacuum, [0021]).
Klare does not explicitly disclose that the negative relief is obtained by the method of claim 19 (step a.), however the negative relief is obtained in an equivalent manner of capturing a negative relief using a particle jamming device comprising a flexible outer surface forming a cavity filled with a plurality of particles adapted to jam when the volume of the cavity is reduced, and thus substituting step a. taught by Klare with the method of obtaining a negative relief of an object or surface by the method of claim 19, taught by Hägglund, amounts to a simple substitution of one known step for another to obtain the predictable results of obtaining a negative relief of a model or surface.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the step of obtaining a negative relief of an object or surface taught by Klare with the method of obtaining a negative relief of an object or surface by the method of claim 19, taught by Hägglund, because this is a substitution of equivalent, known elements yielding predictable results of obtaining a negative relief of an object or surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Aras, GB 2260511 teaches a method of forming re-usable molds of three-dimensional surfaces using a flexible bag containing loose particles in a fluid (gas) medium. When fluid is extracted from the bag, the particles agglomerate to form a rigid core and the surface of the bag forms a replica. The method can be used for making shoe lasts.
Keating et al., US 2012/0280421 A1 teaches a reconfigurable device comprising a flexible bladder enclosing a jammable material, wherein the device can be used for replicating the shape of an object, applying a compressive force, or for gripping.
Mead, US 2472754 A teaches a method for making and maintaining an impression of the shape of an object using a deformable impression receiving unit consisting of a sack of, e.g., rubber filled with granular material and fluid and reducing fluid pressure in the sack to solidify the impression. The method is used for making shoe lasts.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754